290 S.W.3d 160 (2009)
Christopher HORTON, Appellant,
v.
STATE Of Missouri, Respondent.
No. ED 92030.
Missouri Court of Appeals, Eastern District, Division Five.
August 11, 2009.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster and Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before: KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.
Prior report: 216 S.W.3d 701.

ORDER
PER CURIAM.
Christopher Horton appeals the Judgment of the Circuit Court of Jefferson County, the Honorable Gary P. Kramer presiding. Horton was convicted of one count of child molestation, Section 566.067 RSMo (2000). Horton's conviction was affirmed by this Court in State v. Horton, 216 S.W.3d 701 (Mo.App. E.D.2007). Horton filed a Rule 29.15 motion for post-conviction relief, alleging ineffective assistance by both trial counsel and appellate counsel, which was denied after an evidentiary hearing.
On appeal, Horton argues that the Circuit Court erred when it denied his Rule 29.15 motion. Horton claims his trial counsel was ineffective because counsel: 1) did not introduce evidence of Michelle Horton's cell phone records at trial; and 2) did not object or raise a motion for a new trial after the prosecutor told the jurors that the victim vomited after testifying as to what happened. Edwards claims his appellate counsel was ineffective because counsel did not raise the issue that the prosecutor's closing was improper.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would *161 have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.